FILED
                                                       NOVEMBER 12, 2020
                                                    In the Office of the Clerk of Court
                                                   WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

TEAMSTERS LOCAL 839,                        )         No. 36974-9-III
                                            )
                    Respondent,             )
                                            )
             v.                             )         PUBLISHED OPINION
                                            )
BENTON COUNTY,                              )
                                            )
                    Appellant.              )

      LAWRENCE-BERREY, J. — Benton County appeals the Public Employment

Relations Commission’s (PERC) order that determined the County committed unfair

labor practices (ULPs) in the methods it used to recoup overpayment of wages from its

employees, unit members of Teamsters Local 839. The County argues the methods it

used complied with RCW 49.48.200 and RCW 49.48.210(10), the wage overpayment

statutes. It argues PERC misapplied the law by determining that the procedures in the

wage overpayment statutes are subject to chapter 41.56 RCW, the Public Employees’

Collective Bargaining Act (PECBA). We disagree.

      We hold that recovery of overpaid wages from a union member’s future paychecks

or accrued leave is a mandatory subject of bargaining. We also hold that the PECBA and
No. 36974-9-III
Teamsters Local 839 v. Benton County


the wage overpayment statutes do not conflict. Read together, a public employer must

provide employees covered by a collective bargaining agreement the notice required by

RCW 49.48.210(10) and then bargain with the union about how overpaid wages are to be

repaid. We affirm PERC’s order determining that the County committed ULPs.

       The County also argues PERC’s remedy is arbitrary and capricious. PERC

required the County to return the parties to status quo ante1 by returning the wages and

accrued leave it recouped from employees, plus interest. We affirm PERC’s remedy and

clarify the applicable interest rate and when interest commences.

                                           FACTS

       On November 1, 2016, the Benton County Auditor’s Office discovered an

accounting software error had caused sheriff office employees, including 85 corrections

officers, to be overpaid from June 2016 through September 2016. Whenever hours were

entered into a particular accounting system pay code, the software error caused an

improper increase in compensation. The County, aware that RCW 49.48.200 permitted it

to recoup overpaid wages from its employees’ future wages, decided it would do so.




       1
        Status quo ante does not deprive the County of its original rights, i.e., collect the
overpaid wages using the correct procedure.

                                              2
No. 36974-9-III
Teamsters Local 839 v. Benton County


       The next day, Benton County Auditor Brenda Chilton sent Sheriff Steven Keane a

memo that notified him of the coding error. The memo explained how the error occurred

and that the County had the right to recoup overpayments by deducting up to five percent

of gross earnings from employee wages. On November 3, the sheriff’s office e-mailed

the memo to its employees.

       Teamsters Local 839 is the bargaining representative for the County’s corrections

officers. Teamsters learned of the November 3 e-mail and the next day filed a Step 2

grievance with Sheriff Keane. The grievance notified Sheriff Keane that state law

permitted deduction from disposable wages, not gross wages, and the memo failed to

provide various information required by state law. Teamsters offered to discuss the

grievance with Sheriff Keane prior to his formal response.

       On November 15, the sheriff’s office served its employees with a “Notice-Wage

Overpayment Repayment Demand” letter. Clerk’s Papers (CP) at 61-62. This letter

notified each affected employee that the employee had received wage overpayments, the

overpaid amount, an explanation of the software error, and it provided the entire text of

RCW 49.48.200.

       The letter stated the County had begun the statutory process for overpayment

recovery and requested that the employee select one of three options for repayment and


                                             3
No. 36974-9-III
Teamsters Local 839 v. Benton County


sign the letter. The options were: (1) deduct the full overpayment amount from the

employee’s next paycheck, (2) deduct an employee-specified amount from future

paychecks, or (3) deduct an amount that would not exceed five percent of the employee’s

disposable earnings in a pay period from future paychecks. There was no option for

contesting the County’s assertion that overpayment occurred or the County’s calculation

of the overpaid amount. The letter stated, if the employee did not respond within 20 days,

and if the amounts were not disputed, the County would begin deducting the statutory five

percent of disposable earnings beginning with the employee’s January 2017 paycheck.

The County did not send a copy of the November 14 letter to Teamsters.

      On November 28, the sheriff’s office forwarded a November 23 e-mail to its

employees that informed them of a fourth repayment option—cashing out accrued leave.

The e-mail stated that if an employee did not select a repayment option by December 20,

the default five percent of disposable earnings would be withheld from future paychecks.

The County did not send a copy of the November 23 e-mail to Teamsters.

      On November 29, Sheriff Keane sent a letter to Teamsters responding to its Step 2

grievance. In the letter, he cited the following portion of RCW 49.48.210(10): “‘Any

dispute relating to the occurrence or amount of the overpayment shall be resolved using

the grievance procedures contained in the collective bargaining agreement.’” CP at 400.


                                            4
No. 36974-9-III
Teamsters Local 839 v. Benton County


Implying that no corrections officer had disputed the occurrence or amount of

overpayment, he denied Teamster’s grievance.

       On November 30, Teamsters sent a demand-to-bargain letter to Sheriff Keane.

The letter stated if wage overpayments were made, Teamsters was in total agreement that

employees should repay the overpaid amounts, but that Teamsters “must be allowed to

bargain how this [would be] done.” CP at 535. On December 1, Sheriff Keane sent an e-

mail entitled “Demand to Bargain Letter” to Teamsters, Auditor Chilton, and others.

CP at 537-38. Sheriff Keane stated he was willing to meet and discuss his role and

limited authority, but he was unable to bargain the authority of the auditor’s office and

their statutory responsibility for recovering overpayments. He acknowledged that

Teamsters had made clear to him that failure to bargain would result in the union filing a

ULP complaint.

       On December 1, Teamsters responded that it was “available to bargain anytime

and eager to get the overpayment of wage issue(s) resolved as soon as possible” and

requested dates Sheriff Keane would be available to bargain. CP at 538.

       In January 2017, the County began deducting from employee wages and accrued

leave. These deductions occurred without bargaining with or agreement of Teamsters.




                                             5
No. 36974-9-III
Teamsters Local 839 v. Benton County


By August 2017, the County had fully recovered the overpayments from its corrections

officers.

                                      PROCEDURE

       Teamsters filed two separate ULP complaints with PERC. The first complaint

alleged the County circumvented Teamsters when it presented to corrections officers their

options for repayment without first bargaining these options with Teamsters. It also

alleged the County refused to bargain with Teamsters over its plan to recover

overpayments. The second complaint alleged the County refused to bargain by

unilaterally deducting overpayments from corrections officer’s wages and accrued leave

without providing Teamsters an opportunity to bargain. A PERC ULP manager reviewed

the complaints, notified the parties of the stated causes of action, and forwarded them to

an “Examiner” for processing. The Examiner consolidated the two complaints.

       Teamsters and the County filed cross motions for summary judgment. The

motions presented two legal questions. The first question was whether the PECBA

applied to recovery of overpaid wages. The parties agreed that the PECBA applied only

if recovery of overpaid wages was a mandatory subject of bargaining. If the PECBA

applied, the second question was whether the PECBA prevailed in the event there was a




                                             6
No. 36974-9-III
Teamsters Local 839 v. Benton County


conflict between it and RCW 49.48.200 and RCW 49.48.210(10), the wage overpayment

statutes.

       The Examiner concluded that recovery of overpaid wages was a mandatory subject

of bargaining, so the PECBA applied. The Examiner also concluded that the wage

overpayment statutes did not insulate the County from complying with the PECBA. The

Examiner ruled the County committed ULPs when it circumvented Teamsters and refused

to bargain the decision of how the employees would repay the overpayments and then

unilaterally deducted the overpayments without bargaining. The Examiner ordered the

County to restore the status quo ante by returning the wages and accrued leave collected,

“plus interest.” CP at 79.

       The County appealed to the PERC board. The PERC board issued a decision

affirming the Examiner and adopting its findings of fact, conclusions of law, and order.

The County appealed PERC’s decision to the Benton County Superior Court. That court

affirmed PERC’s decision. The County then appealed to this court.

                                       ANALYSIS

       STANDARDS OF REVIEW

       We review an appeal from a PERC decision involving a ULP in accordance with

the Administrative Procedure Act (APA), chapter 34.05 RCW. Amalgamated Transit


                                            7
No. 36974-9-III
Teamsters Local 839 v. Benton County


Union, Local 1384 v. Kitsap Transit, 187 Wash. App. 113, 123, 349 P.3d 1 (2015); City of

Vancouver v. Pub. Emp’t Relations Comm’n, 107 Wash. App. 694, 702, 33 P.3d 74 (2001).

Under the APA, we may grant relief from an agency order for any one of nine reasons set

forth in RCW 34.05.570(3). Of these, the one relevant to our disposition is whether

PERC erred in interpreting or applying the law. RCW 34.05.570(3)(d).

      When reviewing questions of law, an appellate court may substitute its

determination for that of PERC, although PERC’s interpretation of the PECBA is entitled

to great weight and substantial deference, given PERC’s expertise in administering this

law. City of Bellevue v. Int’l Ass’n of Fire Fighters, Local 1604, 119 Wash. 2d 373, 382,

831 P.2d 738 (1992); Amalgamated Transit Union, 187 Wash. App. at 123.

      THE PECBA APPLIES

      In its briefing, the County argues the PECBA does not apply to recovery of

overpaid wages. We address this argument first. Only if the PECBA applies would we

need to address the County’s central argument that the wage overpayment statutes prevail

in the event of a conflict between them and the PECBA.

      Washington law splits collective bargaining issues into two categories—mandatory

subjects of bargaining and permissive subjects of bargaining. City of Everett v. Pub.

Emp’t Relations Comm’n, 11 Wash. App. 2d 1, 15, 451 P.3d 347 (2019). “‘[I]ssues that


                                            8
No. 36974-9-III
Teamsters Local 839 v. Benton County


address “wages, hours and other terms and conditions of employment” are “mandatory”

subjects about which the parties must bargain.’” Id. (alteration in original) (quoting

Pasco Police Officers’ Ass’n v. City of Pasco, 132 Wash. 2d 450, 460, 938 P.2d 827 (1997)).

On the other hand, managerial decisions that “only remotely affect ‘personnel matters’”

are permissive subjects of bargaining. Int’l Ass’n of Fire Fighters, Local Union 1052 v.

Pub. Emp’t Relations Comm’n, 113 Wash. 2d 197, 200, 778 P.2d 32 (1989). Determination

of whether a subject of bargaining is mandatory or permissive is one of the fundamental

responsibilities of PERC. City of Everett, 11 Wash. App. 2d at 16. We, therefore, look to

PERC’s previous decisions for guidance on whether recovery of overpaid wages is a

mandatory subject of bargaining.

       PERC previously ruled on this question in Tacoma Police Union Local 6 v. City of

Tacoma, No. 23181-U-10-05904 (Wash. Pub. Emp’t Relations Comm’n June 15, 2011).

In City of Tacoma, the police chief reversed department policy and directed unionized

officers to pay back wages they received participating, while on duty, in a charity

basketball game. The police chief, without notifying the union and providing an

opportunity to bargain over repayment, gave the officers three choices how to pay back

the wages. The union filed a ULP. PERC held:




                                             9
No. 36974-9-III
Teamsters Local 839 v. Benton County


        There is no question that payment of wages is a mandatory subject of
        bargaining. The decision requiring members to forfeit paid wages
        represents a unilateral change that should have been bargained. The union
        was presented with a “fait accompli” as the employer did not provide notice
        to the union and made a unilateral decision to recoup wages.
Id. at 5.

        The County attempts to distinguish City of Tacoma. It argues that case involved

employees being required to forfeit wages purposely paid, while the present case involves

employees repaying wages mistakenly paid. We understand the nuance, but disagree that

the nuance changes the outcome. City of Tacoma squarely stands for the proposition that

recovery of overpaid wages is a mandatory subject of bargaining. Whether the wages

were purposefully paid or mistakenly paid does not change whether the wages were

overpaid.

        As we previously noted, PERC’s construction of the PECBA is entitled to great

weight and substantial deference. We see no reason to disagree with PERC’s view, in

this case, that deductions from employees’ future paychecks or accrued leave are “issues

that addresses ‘wages,’” which is a mandatory subject. Pasco Police Officers’ Ass’n, 132
Wash. 2d at 460. We conclude that recovery of overpaid wages from a union member’s

future paychecks or accrued leave is a mandatory subject of bargaining.




                                            10
No. 36974-9-III
Teamsters Local 839 v. Benton County


       THE PECBA PREVAILS OVER ANY CONFLICTING STATUTE

       The County contends PERC erred by ruling that the PECBA prevails over the

wage overpayment statutes. It argues those statutes are more recent and specific than the

PECBA, and the legislature authorized public employers to bypass unions and discuss

repayment of overpaid wages directly with union member employees.

       We review issues of statutory construction de novo. Columbia Riverkeeper v. Port

of Vancouver USA, 188 Wash. 2d 421, 432, 395 P.3d 1031 (2017). When interpreting a

statute, our fundamental objective is to ascertain and give effect to the legislature’s intent.
Id. at 435. We begin with the plain meaning of the statute. Id. We consider the text of

the provision, the context of the statute in which the provision is found, related

provisions, amendments to the provision, and the statutory scheme as a whole. Id. If the

meaning of the statute is plain on its face, then we must give effect to that meaning as an

expression of legislative intent. Id. If, after this inquiry, the statute remains ambiguous

or is unclear, it is appropriate to resort to canons of construction and legislative history.
Id.




                                              11
No. 36974-9-III
Teamsters Local 839 v. Benton County


      RCW 49.48.200(1)2 authorizes a public employer to recover overpaid wages by

deducting a portion of an employee’s subsequent wages and permits deductions up to five

percent of the employee’s disposable income in a pay period or the full debt from the

employee’s final pay period. RCW 49.48.200(2) explains that an employee may agree to

pay more than five percent of disposable income in a pay period and that an employer and

employee may agree to any amount or method of repayment.

      RCW 49.48.210 sets forth the procedure a public employer must follow to recover

overpaid wages from future paychecks. Subsections (1) through (9) outline the procedure

for nonunion public employees. The detailed process envisions the employer providing

the employee notice of certain specific matters, an opportunity to exchange information,

and the option for the employee to request an adjudicative proceeding.




      2
       RCW 49.48.200 provides:
              Overpayment of wages—Government employees. (1) Debts due
      the state or a county or city for the overpayment of wages to their respective
      employees may be recovered by the employer by deductions from
      subsequent wage payments as provided in RCW 49.48.210, or by civil
      action. If the overpayment is recovered by deduction from the employee’s
      subsequent wages, each deduction shall not exceed: (a) Five percent of the
      employee’s disposable earnings in a pay period other than the final pay
      period; or (b) the amounts still outstanding from the employee’s disposable
      earnings in the final pay period. The deductions from wages shall continue
      until the overpayment is fully recouped.

                                           12
No. 36974-9-III
Teamsters Local 839 v. Benton County


       Subsection (10) is the procedure for union public employees and is the crux of the

parties’ arguments.

       RCW 49.48.210(10) provides:

       When an employer determines that an employee covered by a collective
       bargaining agreement was overpaid wages, the employer shall provide
       written notice to the employee. The notice shall include the amount of the
       overpayment, the basis for the claim, and the rights of the employee under
       the collective bargaining agreement. Any dispute relating to the occurrence
       or amount of the overpayment shall be resolved using the grievance
       procedures contained in the collective bargaining agreement.

       The County argues the wage overpayment statutes should control over the PECBA

because they are newer and more specific. Generally, it is true that a more specific statute

controls over a more general one. Lenander v. Dep’t of Retirement Sys., 186 Wash. 2d 393,

412, 377 P.3d 199 (2016). However, this argument ignores an important part of the

PECBA. The legislature, in crafting the PECBA, decided it should be construed liberally

and “if any provision of this chapter conflicts with any other statute, ordinance, rule or

regulation of any public employer, the provisions of this chapter shall control.”

RCW 41.56.905.

       If the legislature intended to make the wage overpayment statutes control over the

PECBA, it would have specifically provided for this. We presume that the legislature,

when writing legislation, knows the area of law it is legislating within. Wynn v. Earin,


                                             13
No. 36974-9-III
Teamsters Local 839 v. Benton County


163 Wash. 2d 361, 371, 181 P.3d 806 (2008). We, therefore, presume the legislature knew

the PECBA would control over the wage overpayment statutes. Without an express

intention otherwise, the PECBA must control over other legislation.

       The County argues that giving the PECBA precedence over the wage overpayment

statutes creates disharmony. Statutes dealing with the same subject are to be construed

harmoniously, if reasonably possible. Hallauer v. Spectrum Props., Inc., 143 Wash. 2d 126,

146, 18 P.3d 540 (2001). The wage overpayment statutes and the PECBA overlap with

respect to the process a public employer must follow to recover overpaid wages from its

union employees.

       We disagree with the County that giving the PECBA precedence over the wage

overpayment statutes creates disharmony. First, there is nothing in the wage overpayment

statutes that expressly permits a public employer to bypass its employees’ bargaining

representative. Nothing in RCW 49.48.200 or RCW 49.48.210(10) requires a public

employer to have direct interaction with its employees. Second, the legislature

recognized that repayment of overpaid wages involves a union member’s bargained for

rights when, in subsection (10), it required the employer’s notice to include “the rights of

the employee under the collective bargaining agreement.” These rights include union

representation on wage issues and the right to use the agreement’s grievance procedure in


                                             14
No. 36974-9-III
Teamsters Local 839 v. Benton County


the event there is a dispute relating to the occurrence or amount of the overpayment.

Third, a public employer can provide its union member employees with the notice

required by RCW 49.48.210(10) and then bargain with the union about repayment

options. Construed in this manner, the two statutory provisions are harmonized.

       The County next argues that State v. Adams, 107 Wash. 2d 611, 732 P.2d 149 (1987),

holds that collective bargaining is not required for a public employer to recover overpaid

wages from union member employees. We disagree. In Adams, the court reviewed the

State’s attempt to recover overpaid wages from 400 employees who disputed they were

overpaid. Id. at 613. This predated the wage overpayment statutes. There, the State sued

employees who had been overpaid and requested that the court permit it to deduct

“reasonable amounts” from their future paychecks. Id. at 614, 619. The union was not a

party to the action. The Adams court held that the State could not deduct reasonable

amounts from overpaid employees’ future paychecks in the absence of protective

statutory procedures. Id. at 615. The Adams court did not discuss whether the State was

required to bargain with the union to recover overpaid wages. The issue simply was not

raised. We will not infer that the Adams court decided the union’s rights, especially given

that the union was not a party to the action.




                                                15
No. 36974-9-III
Teamsters Local 839 v. Benton County


       We conclude that the PECBA prevails over the wage overpayment statutes in the

event of a conflict. Even so, we construe the relevant provisions as not being in conflict.

The provisions, construed harmoniously, require a public employer to provide union

member employees notice consistent with RCW 49.48.210(10) and then bargain with the

union about repayment.

       Here, the County circumvented Teamsters by directly dealing with its members

about repayment of overpaid wages, it refused Teamsters’ request to bargain over

repayment options, and it deducted amounts from union member wages and accrued leave

without providing Teamsters an opportunity to bargain. The wage overpayment statutes

do not insulate the County from these actions. We affirm PERC’s determinations that the

County committed ULPs.

       PERC’S REMEDY

       The County contends PERC’s remedy was arbitrary and capricious. It argues if it

did violate any law, the law was unsettled and so its employees should not have been

awarded repayment with interest. We disagree.

       Although this court reviews conclusions of law made by PERC de novo, “PERC’s

interpretation of collective bargaining statutes is ‘entitled to substantial weight and great

deference.’” Thorpe v. Inslee, 188 Wash. 2d 282, 290, 393 P.3d 1231 (2017) (quoting City


                                              16
No. 36974-9-III
Teamsters Local 839 v. Benton County


of Bellevue, 119 Wash. 2d at 382). As this court previously found, “PERC’s decisions are

accorded extraordinary judicial deference, especially in the matter of remedies.” Pasco

Hous. Auth. v. Pub. Emp’t Relations Comm’n, 98 Wash. App. 809, 812, 991 P.2d 1177

(2000). Unless the remedy is clearly beyond the scope of PERC’s power, we generally

affirm. Id. at 813.

       The remedy applied in this case—to return its union member employees to status

quo ante by repaying the withheld wages plus interest—is the standard remedy in cases

where an employer commits a unilateral change. Lewis County Corr. Guild v. Lewis

County No. 22324-U-09-5692 (Wash. Pub. Emp’t Relations Comm’n July 15, 2011).

This is clearly within PERC’s authority in order to effectuate bargaining agreements, and

our limited review ends there. Once the County returns its employees to status quo ante,

plus interest, it may then recover the overpaid wages by following the correct procedure.

       COMMENCEMENT OF INTEREST AND INTEREST RATE

       PERC did not specify a commencement date of interest or an interest rate. The

County raised this issue in a footnote, but Teamsters did not respond. Because this issue

is likely to arise if not decided now, we requested supplemental briefing. Philadelphia II

v. Gregoire, 128 Wash. 2d 707, 716, 911 P.2d 389 (1996).




                                            17
No. 36974-9-III
Teamsters Local 839 v. Benton County


       The County first argues that no interest is owed. We disagree. PERC affirmed

and adopted the Examiner’s findings, conclusions, and order. The Examiner’s order

explicitly awarded interest as part of its status quo ante remedy. This envisioned

returning the union employees to where they were as if the County had not wrongfully

deducted their wages. We construe this as requiring interest to accrue on each sum on the

date the sum was wrongfully deducted.

       We now must decide the applicable interest rate. “Prejudgment interest is allowed

in civil litigation at the statutory judgment interest rate, RCW 4.56.110, RCW 19.52.020,

when a party to the litigation retains funds rightfully belonging to another and the amount

of the funds at issue is liquidated, that is, the amount at issue can be calculated with

precision and without reliance on opinion or discretion.” Mahler v. Szucs, 135 Wash. 2d
398, 429, 957 P.2d 632 (1998); see also Pub. Util. Dist. No. 2 of Pacific County v.

Comcast of Washington IV, Inc., 184 Wash. App. 24, 80, 336 P.3d 65 (2014); Unigard Ins.

Co. v. Mut. of Enumclaw Ins. Co., 160 Wash. App. 912, 925, 250 P.3d 121 (2011). The

parties do not dispute that the amount owed is liquidated. In general, the judgment

interest rate is 12 percent per annum, unless otherwise provided for in RCW 4.56.110.

See RCW 4.56.110(6); RCW 19.52.020(1)(a).




                                              18
No. 36974-9-III
Teamsters Local 839 v. Benton County


         The County argues the interest rate is governed by RCW 4.56.110(3). We

disagree. By its terms, that subsection applies to judgments founded on the “tortious

conduct” of a public agency. Here, the Examiner’s order is founded on its conclusions

that the County committed ULPs. A ULP is not a tort. See Wright v. Terrell, 162 Wash. 2d
192, 196, 170 P.3d 570 (2007) (“[ULP] claims under chapter 41.56 RCW are not tort

claims for damages and are thus not subject to the claims filing statute.”). We conclude

the prejudgment interest rate is 12 percent per annum.

         AMICI ARGUMENTS

         The Washington Association of County Officials, Washington State Association of

Counties, and Washington State Association of Municipal Attorneys filed an amici curiae

brief.

         Amici make three arguments: (1) PERC exceeded its authority by interfering with

the County’s managerial prerogative and discretionary act of the elected auditor to collect

public debts, (2) PERC’s order violated constitutional and statutory provisions for

separation of powers because it had no authority to direct the elected auditor, not a party

to the collective bargaining agreement, how to recover overpaid funds, and (3) PERC’s

remedy, requiring it to return collected overpaid wages, is an ultra vires gift of public

funds prohibited by article VIII, section 7 of the Washington Constitution.


                                             19
No. 36974-9-III
Teamsters Local 839 v. Benton County


       These arguments reflect a misunderstanding of PERC’s order and potentially our

decision today. Our decision (and PERC’s order) does not prevent the elected auditor

from recovering overpaid wages. Rather, our decision permits the County to collect the

overpaid wages, but requires the County and its officials to comply with state law

procedures. While it is true the elected auditor is not a party to the collective bargaining

agreement, she must comply with state law. Our decision today is based on state law, not

the collective bargaining agreement.

       The purpose of an amicus brief is to help the court with points of law. Ochoa AG

Unlimited, LLC v. Delanoy, 128 Wash. App. 165, 172, 114 P.3d 692 (2005). With only one

minor exception, the issues raised by amici have not been raised by the parties. Briefing

issues outside the scope of the appeal is not helpful to this court. It is improper for an

amicus brief to raise such issues, and we decline to address them. Mains Farm

Homeowners Ass’n v. Worthington, 121 Wash. 2d 810, 827, 854 P.2d 1072 (1993); see also

Cummins v. Lewis County, 156 Wash. 2d 844, 850 n.4, 133 P.3d 458 (2006); Gallo v. Dep’t

of Labor & Indus., 155 Wash. 2d 470, 495 n.12, 120 P.3d 564 (2005); Coburn v. Seda, 101
Wash. 2d 270, 279, 677 P.2d 173 (1984). Cf. State v. Duncan, 185 Wash. 2d 430, 440, 374
P.3d 83 (2016) (“We may, but usually do not, reach arguments raised only by amicus.”).




                                              20
No. 36974-9-III
Teamsters Local 839 v. Benton County


      Affirmed.




                                            Lawrence-Berrey, J.

WE CONCUR:




Siddoway, J.




                                       21